Order entered April 2, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-13-00306-CR

                        KAREN PATRICIA BOWIE, Appellant

                                           V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 380-81418-2011

                                        ORDER
      Appellant’s March 31, 2014 motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to April 11, 2014.


                                                  /s/   LANA MYERS
                                                        JUSTICE